In Chieppo v. Chieppo, 88 Conn. 233,90 A. 940, at page 239, the personal liability of one who contracts as agent for a named principal, without sufficient authority, is stated as follows: "In such cases the agent is not . . . bound by the contract, because nobody intended that he should be so bound; but if, by *Page 113 
reason of his lack of authority, the contract is not enforceable against the alleged principal, the party who has been induced to contract on the faith of the agent's authority has one of two remedies. If the agent honestly believed that he had an authority which he did not possess, he may be sued on an implied warranty of authority. If he knew, or (as in this case) he ought to have known, that he had not the authority which he professed to have, he may be sued in the action of deceit." Citing Starkey v. Bank of England, L. R. (1903) App. Cas. 114; Noyes v. Loring, 55 Me. 408;Jacobs v. Williams, 85 Conn. 215, 82 A. 202; Anson on Contracts, pp. 424-429.
In Huffcut on Agency, p. 231, under the subtitle "Agent liable as for breach of warranty of authority," the author says: "Where the agent innocently exceeds his authority under circumstances not amounting to deceit, no action in tort can be maintained. Yet clearly the third party has suffered as great an injury as if the representation had been made fraudulently. In order to provide a remedy in such an emergency, the courts have invented the fiction that the agent `warrants' his authority whenever he makes a contract for his principal, and allow an action for damages for the breach of this warranty of authority." Citing cases, including Collen v. Wright, 8 El.  Bl. 647, which is the leading English case on the subject.
It is perhaps unnecessary to call the implied warranty of authority a legal fiction, for one who holds himself out as agent or broker in a given transaction necessarily represents that he is authorized to act in the particular transaction as such agent or broker, and invites the other party to act on that representation. Mechem on Agency (2d Ed., Vol. 1) § 1362, states the legal basis of the agent's liability in such cases more satisfactorily: "It is ordinarily more consistent with *Page 114 
legal principles to hold as between the agent and the other party, that, where the agent has induced action, in reliance upon express or implied representations of authority, the agent and not the other party should assume the risk." This puts the warranty, express or implied, upon the basis of a representation by word or conduct, made for the purpose of influencing the conduct of another, which, being relied on and acted on to the injury of the other, cannot be denied for the purpose of escaping liability for such injury.
Mechem deals with the subject in all its variation with great learning in § 1359 et seq. The simplest and commonest cases are those where, as in the case at bar, the agent never had any authority at all from the principal for whom he purports to act. Of course, if the injured party has not relied on the agent's express or implied representation of authority, no implied warranty can be inferred. On the other hand, if the representation is relied on and acted on and injury results, the agent is liable though he acted throughout in good faith. And while many of the decided cases are those in which the agent made a contract purporting to bind his principal, it is apparent from the broad basis of the liability, that the rule is not confined to the making of contracts. Mechem, § 1368, says, on this point: "Thus, for example, the agent by an assumption of authority to demand it, may induce the payment of money, the delivery of goods, . . . the alteration of records, the transfer of stocks, and many other similar acts which will readily suggest themselves." Such was the nature of the transaction here. The defendant, honestly believing and representing that he had authority from the real owner of the securities, induced the plaintiff by that representation, fortified by the forged assignment of mortgage and indorsement of the note, to pay him, as agent, $1,100. *Page 115 
Perhaps the case nearest in point is Starkey v. Bankof England, L. R. (1903) App. Cas. 114. In that case a broker induced the bank to make a transfer of registered securities upon a forged power of attorney. The securities were registered in the joint names of two brothers, one of whom signed his own name and forged his brother's name to the power of attorney on the faith of which the bank transferred the securities to a purchaser. The broker acted in good faith, and was held liable to the bank, which had been compelled to reimburse the injured joint owner. In delivering judgment Lord Davey said: "As a separate and independent rule of law it [the doctrine of Collen v.Wright, 8 El.  Bl. 647] is not confined to the bare case where the transaction is . . . one of contract, but it extends to every transaction of business into which a third party is induced to enter by a representation that the party with whom he is doing business has the authority of some other person."
It is quite true that one who, being known to act as agent or broker, offers securities of another for sale, does not warrant the title of such other person to the securities, nor the validity of the securities themselves, for the reason, pointed out in Chieppo v. Chieppo,supra, that being known to act as agent or broker, he is known not to be a party to the contract. Nobody intended him to be bound by it. All the cases cited by the appellees are of this character.
On the other hand, an agent or broker known to be acting as such, does, by the very fact of offering securities of another for sale, represent that he is authorized by such other person to offer them for sale. It would be impossible for him to do business as agent or broker on any other basis. The representation is made for the very purpose of inducing a third person to buy; and when, being relied on and acted on by the third *Page 116 
person, it turns out to be untrue, with the result that either the buyer or the broker must suffer a loss, it is, as Mechem says, "more consistent with legal principles" that as between the two the broker should suffer.
The appellant's sixth reason of appeal is that the court erred "in overruling the plaintiff's claim of law that an agent who procures a customer for a mortgage and note, claiming that he is the agent for the rightful owner, is liable in damages to a purchaser in good faith of such mortgage and note, when in truth and in fact such agent did not represent such rightful owner."
For the purposes of a general statement of the law it would be more accurate to substitute the words "named principal" for "rightful owner," because, as already stated, the agent does not warrant the title of his principal; but in this case it happens that the named principal was the rightful owner. The sixth reason of appeal is well taken.
We are of opinion that on the facts found the plaintiff is entitled to judgment for the purchase price of $1,100 paid out, and for the costs and counsel fees itemized in the finding, with interest from the dates of the several payments.
   There is error, the judgment is set aside and the cause remanded with direction to enter judgment for the plaintiff to recover the $1,100, with interest from December 8th, 1921, and the costs and counsel fees, amounting to $180.54, with interest from March 5th, 1923.
In this opinion the other judges concurred.